DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and amendments filed 12/16/2020.
Claims 1, 8, 15 have been amended.
Claims 1-20 have been examined and are pending.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claim 1: 
generating the advertisement based on the shopper information and the location information; 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the step, as drafted, is a business decision to target advertisements1 based on known information about a consumer (i.e. the “shopper information” and “location information”). Furthermore, the mere nominal recitation of a “Server” and the nominal recitation of a “display”, “a memory”, and a “processor” do not take the claims out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. In summary, as drafted, the claims as a whole merely describe how to generally “apply” the identified abstract idea and “link it” to a field of use (i.e. advertising within a store) using generic server and computer components and data-gathering. These data-gathering steps which, at the level of generality recited, are considered “extra-solution activity”. The claimed computer components are recited at a high level of generality. Simply implementing the abstract idea on a generic computer and data-gathering is not a practical application of the abstract idea. 
receiving membership information associated with a shopper; retrieving shopper information based on the membership information associated with the shopper; receiving location information associated with a location of the shopper; transmitting the advertisement to be displayed on a display disposed fixedly at the location of the shopper in the store”
However, these steps do not present a technical solution to a technical problem. Instead, these steps as noted either serve to merely apply the abstract idea or are extra-solution activity – e.g. Applicant’s invention is not a novel or new technique for receiving or retrieving shopper information, such as membership information and location, nor is it a new technique for transmitting data; i.e. transmitting an advertisement. The contextual fact regarding the intended placement of display of the advertisement is also not a technical solution to the already identified abstract idea itself. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application.
There are no additional element(s) or a combination of elements in the independent claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. The claim is directed to an abstract idea.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered to merely serve to apply or tie the abstract idea to a field of use or serve only as insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using generic computer components and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to 
Regarding the dependent claims, the dependent claims are found to recite additional elements. However, these claim elements as a whole, considered either independently or in combination with the parent claims, do not integrate the identified method of organizing human activity into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claims 2, 9, 16 each recite limitations directed towards the following: “…wherein generating the advertisement further comprises generating the advertisement based on at least one of a purchase history of the shopper, a preference of the shopper, a wish list of the shopper, inventory of the store, a sales offer, a warranty purchased by the shopper, or an add-on to a product previously purchased by the shopper..” However, there is no technical solution presented here. Instead, this is part of the abstract idea – i.e. targeting an advertisement based on information about a user which sits squarely in the realm of abstract ideas. Further delineating the variables of characterizing the targeted customer/shopper is not sufficient to illuminate the abstract idea such that it is significantly more than the already identified abstract idea. As such, it is not significantly more than the business decision to generate an advertisement based on shopper information – e.g. location, purchase history, preferences, etc...
 As another example, dependent claims 3, 10 each recite limitations directed towards the following: “wherein the advertisement comprises a sales offer near the location of the shopper. However, similar to the analysis of claim 2, there is no technical solution presented here. Instead, the description of the advertisement being a sales offer is not a technical solution but merely a known type of advertisement (applicant did not invent sales offers) and the description of the placement of the advertisement as being “near the location of the shopper” is part of the abstract idea itself – i.e. targeted advertising is not useful if 
Therefore, the Examiner does not find that these limitations integrate the abstract idea into a practical application. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, fail to integrate the method of organizing human activity into a practical application. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, 15-17 are rejected under 35 U.S.C. 103 as obvious over Hind et al. (U.S. 2002/0174025 A1; hereinafter, "Hind”) in view of Bilange et al. (U.S. 013/0246175 A1; hereinafter, 

Claims 1, 8, 15: (currently amended)
Pertaining to claims 1, 8, 15 (exemplified in the limitations of claim 15), as shown Ainsley teaches the following:
system of a store, comprising:
a device configured to receive membership information from a shopper identification device associated with a shopper (Hind, see at least Fig. 2 and [0030]-[0032] and other associated disclosure teaching, e.g.: “Shopping cart attached device 50” [device] receiving, via “customer card reader 55” information from “customer card 62” [shopper identification device], where  “…The customer card reader 55 is a conventional card reader for reading a customer card 62 such as a membership card, a credit card, a debit card, a customer ID card such as Harris Teeter's VIC, etc…”

    PNG
    media_image1.png
    627
    439
    media_image1.png
    Greyscale
);
a detector configured to detect the device within a detection range of the detector (Hind, see at least Fig. 2 and associated disclosure, teaching e.g.: “communication interface 16” [detector] detecting “Shopping cart attached device 50”

    PNG
    media_image2.png
    626
    1225
    media_image2.png
    Greyscale

); 
a plurality of displays configured to display an advertisement in the store (Hind, see at least Figs. 2-3, and at least [0031]-[0033]; e.g. “Display device 52” [display]; there are a plurality of display devices 52, each associated with its own shopping cart device 50; each display 52, displays advertisements in the store at least when the shopping carts are in the store. See also at least [0012] teaching e.g.: “…In accordance with another embodiment, the wireless communication device is a shopping cart attachment device attached to a shopping cart operated by the customer. The customer is provided with a customer card such as a RFID (Radio Frequency Identification) tagged card which is pre-stored with the customer's preference information. The shopping cart attachment device is configured to scan the preference information from the customer card carried by the customer. Then the scanned preference information is communicated to the data processor using short-range wireless communication techniques. Based on this preference information, the data processor provides targeted advertising and/or personalized customer service to the customer using a display device of the shopping cart attachment device…”

    PNG
    media_image2.png
    626
    1225
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    646
    978
    media_image3.png
    Greyscale

); 
a memory (Hind, see at least Figs. 2 and 4 “Memory 53” and also at least [0031] and [0048]); and 
a server configured to: 
receive membership information associated with a shopper (Hind, see at least Fig. 2, [0011]-[0013], and at least [0032] e.g. “data processor 14” [server] which per at least [0013] “…each customer's preferences are pre-stored in a central location and are associated with a unique customer ID. The customer ID [membership information] is stored on the customer card carried by the customer. The shopping cart attachment device reads the customer ID from the ; 
retrieve shopper information based on the membership information associated with the shopper from the memory (Hind, see at least [0013] and [0032], teaching: “…Based on this customer ID [membership information], the data processor [server] retrieves pre-stored preference information [shopper information] associated with this customer ID [membership information]. Based on the retrieved preference information, the data processor [server] provides targeted advertising…”); 
[…]
transmit the advertisement to a display of the plurality of displays, wherein the display is disposed fixedly at the location of the shopper (Hind, see at least [0013] and [0031]-[0033], teaching e.g.: “…the data processor [server] provides targeted advertising and/or personalized customer service to the customer on a display device of the shopping cart attachment device…”; the “display device 52” is disposed fixedly to the “shopping cart 60” which is at the location of the shopper by virtue of the shopper using the shopping cart and )
Although Hind teaches the above limitations, and per at least [0026] teaches examples of customer services/ads that can be offered by the system include, but are not limited to, providing a particular location or store aisle number at which a particular product can be found, providing directions to a store, providing the location of [a store within a mall],… sales and other promotional information for products… Any information necessary to provide such customer services can be stored in [a] location accessible by the data processor 14 [server], which implies a starting location of Hind’s customer should be received, 
receive location information associated with a location of the shopper from the detector; (Bilange, see at least [0070]-[0071], teaching e.g.: “…server 1 monitors a location associated with service 1, 800.  For example, the location associated with service 1 can correspond to a retail location or store such as 620B of FIG. 6B. The location monitoring that occurs at 800 can correspond to any type of monitoring sufficient to indicate when the set of customers are in proximity to the service 1 location or a specific point within the service 1 location at which the set of customers are proximate (e.g., aisle 17 in service 1's retail store, etc.)…”);
generate the advertisement based on the shopper information and the location information (Bilange, see at least [0070]-[0071], teaching e.g.: “…The identification of the customer(s) at 810 can be used to look up their associated place movement pattern profile in 815, which is then used to select a targeted advertisement to be delivered to the identified customer(s).  For example, a given customer being detected and identified in association with a place movement pattern profile that indicates that the given customer frequently visits [preferences/shopper information] electronic stores coupled with detection of the given customer in an aisle [a location information] where electronic wares are displayed at service 1 can trigger [generate] an advertisement related to electronics to be delivered to the given customer at 815.”)  
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Bilange which are applicable to a known base device/method of Hind to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bilange to the device/method of Hind in order to enable Hind’s disclosures of providing directions (i.e. providing directions implies directions from a received start point [i.e. location information associated with a location of the shopper]) because Hind and Bilange are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 2, 9, 16:
Hind/Bilange teaches the limitations upon which this claim depends. Furthermore, Hind teaches the following:
…wherein generating the advertisement further comprises generating the advertisement based on at least one of a purchase history of the shopper, a preference of the shopper, a wish list of the shopper, inventory of the store, a sales offer, a warranty purchased by the shopper, or an add-on to a product previously purchased by the shopper. (Hind, see at least [0026] advertisements/customer services are “…provided based on the customer’s preference information…” ).



Claims 3, 10:
Hind/Bilange teaches the limitations upon which this claim depends. Furthermore, Hind teaches the following:
…wherein the advertisement comprises a sales offer near the location of the shopper. (Hind, see at least [0026] “…providing sales and other promotional information for products…”).

Claim 17:
Hind/Bilange teaches the limitations upon which this claim depends. Furthermore, Hind teaches the following:
The system of claim 15, further comprises a shopping cart, wherein the device is detachably coupled to the shopping cart. (Hind, see at least Figs. 2 and 3 “shopping cart attached device 50”)

Claims 4, 11:
Hind/Bilange teaches the limitations upon which this claim depends. Furthermore, Hind teaches the following:
…the advertisement comprises directions to a product in the store. (Hind, see at least [0026] “…providing a particular location or store aisle number at which a product can be found…”).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as obvious over Hind in view of Bilange further in view of Birtcher et al. (U.S. 2009/0153335 A1; hereinafter, "Birtcher”).

Claims 5, 12:
Although Hind/Bilange teaches the limitations upon which this claim depends, they may not explicitly teach the below recited nuances. However, Hind in view of Birtcher teaches the following:
… further comprises transmitting a notification to an employee to assist the shopper, wherein the notification includes the location of the shopper. (Birtcher, see at least [0112]-[0114], teaching e.g.: “…At 610, the present embodiment determines that a customer needs assistance at a location.… since the location of the customer requiring assistance is known, not all of the employees need to be notified.  As such, one condition, might be that only those closest to the customer will be notified.  The locations of each of the employees can be tracked using any location tracking means available.  The location tracking is able to determine the location of each employee in the retail store, including which level the employee is located.”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Birtcher (directed towards notifying an employee that customer requires assistance) and trying providing the employee with customer’s location, motivated by efficiently providing customer with required service, which is an obvious variation of a known technique to try which is applicable to a known base device/method of Hind to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply this variation of the techniques of Birtcher to the device/method of Hind because Hind and Birtcher are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious and per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in 

Claims 6, 7, 13, 14, 18, 19, 20 are rejected under 35 U.S.C. 103 as obvious over Hind in view of Bilange further in view of Sorenson et al. (U.S. 2016/0247219 A1; hereinafter, "Sorenson”).

Claims 6, 13, 18, 19:
Although Hind/Bilange teaches the limitations upon which this claim depends, they may not explicitly teach the below recited nuances. However, Hind in view of Sorenson teaches the following:
… wherein the shopper information comprises a plurality of product relevance ratings associated with a plurality of products. (Sorenson, see at least Fig. 6 and at least [0035]-[0039] teaching “ranked lists of matching products”; match is based on filtering which per at least [0038] “Filtering criteria are not particularly limited and may include product category, customer ratings, popularity, relevance,…” therefore applicant’s rating reads on Sorenson’s rank and applicant’s “product relevance ratings” reads on Sorenson’s “ranked list of products” which are matched based on “relevance”

    PNG
    media_image4.png
    138
    752
    media_image4.png
    Greyscale

).


Claims 7, 14, 20:
Hind/Bilange/Sorenson teaches the limitations upon which this claim depends. Furthermore, Hind in view of Sorenson teaches the following:
… wherein the server is further configured to perform the step of updating the plurality of product relevance ratings of the shopper information based on purchases made by the shopper. (Sorenson, see at least Fig. 6 and at least [0039], teaching e.g.: “…For example, the ranking criteria may be based on data in the shopper profile (e.g., frequently purchased products),…”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Sorenson which are applicable to a known base device/method of Hind to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Sorenson to the device/method of Hind because Hind and Sorenson are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into 
Response to Arguments
Applicant amended claims 1, 8, 15 on 12/16/2020. Applicant's arguments (hereinafter “Remarks”) also filed 12/16/2020, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 101, and 103 rejections with new citations to Hind in view of Bilange regarding amended features of claims 1, 8, 15.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi, Kambiz can be reached at (571) 272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 


Primary Examiner, Art Unit 3622




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The courts have found that matching consumers with a given product or service "has been practiced as long as markets have been in operation." Tuxis Technologies, LLC v. Amazon.com, Inc., No. CV 13-1771-RGA, 2014 WL 4382446, at *5 (D. Del. Sept. 3, 2014); see also OpenTV, Inc. v. Netflix Inc., 76 F.Supp.3d 886, 893 (N.D. Cal. 2014) ("The concept of gathering information about one's intended market and attempting to customize the information then provided is as old as the saying, 'know your audience."')